—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a sales manager for a retail clothing chain, was discharged for mishandling the contents of a wallet lost by a customer of the store. Soon after the wallet was found, several attempts at contacting the customer were made. When no one claimed the wallet, claimant spent part of the money on a management meeting for store personnel. Although the customer eventually did claim the wallet, claimant returned it without replacing the cash she had spent. These actions were detrimental to the employer’s interest and, therefore, constituted misconduct within the meaning of the Labor Law (see, Matter of Beykirch [Roberts], 125 AD2d 857, lv denied 73 NY2d 704; Matter of Stickane [Ithaca Coll.—Roberts] 122 AD2d 476, 477).
Mahoney, P. J., Casey, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.